Case 2:97-cr-00099-WS-B Document 2462 Filed 08/05/21 Page 1 of 9                       PageID #: 9453



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                NORTHERN DIVISION


 UNITED STATES OF AMERICA                           )
                                                    )
 v.                                                 )   CRIMINAL NO. 97-0099-WS
                                                    )
 MICHAEL JEROME FILES,                              )
                                                    )
        Defendant.                                  )


                                               ORDER
        This matter comes before the Court on defendant Michael Jerome Files’ motion for
 reduction of sentence pursuant to § 404 of the First Step Act of 2018 (docs. 2408, 2411). On
 February 8, 2019 and March 7, 2019, this Court denied the motion (both as originally filed and
 as renewed) based on a finding that Files is ineligible for relief under the retroactive provisions
 of the Act. On appeal, the Eleventh Circuit Court of Appeals found, based on its intervening
 decision in United States v. Jones, 962 F.3d 1290 (11th Cir. 2020), that Files is eligible for a
 sentence reduction under the Act. On that basis, the Eleventh Circuit “vacate[d] the district
 court’s orders denying a sentence reduction, and remand[ed] for further proceedings so that the
 district court may decide whether to exercise its discretion under § 404 to award Files a sentence
 reduction.” (Doc. 2455, PageID.9261.) On remand, this Court entered a briefing schedule on
 June 22, 2021, setting forth the applicable legal standard governing the exercise of its discretion
 under the First Step Act, and directing the parties to submit memoranda of law. (Doc. 2458.)
 They have now done so. (Docs. 2459, 2460, 2461.)1
        A. Reduction of Files’ Total Sentence of Imprisonment is Not Authorized.
        In his briefing, Files advances an array of arguments in support of his position that this
 Court should reduce his “total sentence of imprisonment to ‘time served.’” (Doc. 2459,
 PageID.9272.) The reference to “total sentence of imprisonment” implicates a critical threshold


        1
                The June 22 Order did not specifically provide for Files to submit a reply brief
 before the matter would be taken under submission. Nonetheless, Files having elected to submit
 a reply (doc. 2461) prior to any ruling on the underlying issues, the Court in its discretion allows
 and has considered that submission on an equal footing with the parties’ other filings.
Case 2:97-cr-00099-WS-B Document 2462 Filed 08/05/21 Page 2 of 9                        PageID #: 9454



 issue. Here is why: At trial back in August 1997, Files was convicted of 18 counts, including
 Counts 1, 2, 3, 9, 11, 12, 13, 24, 25, 26, 27, 28, 29, 30, 32, 33, 65 and 73 of the Superseding
 Indictment. (Doc. 2024-5, PageID.259-61.) The sentences imposed on Files for each of these
 counts were concurrent to the sentences imposed for all other counts of conviction. Everyone
 agrees that Files has fully discharged the terms of imprisonment to which he was sentenced on
 Counts 3, 24, 32 and 73. At this time, Files continues to serve 30-year terms of imprisonment,
 imposed concurrently as to each of the other 14 counts of conviction (specifically, Counts 1, 2, 9,
 11-13, 25-30, 33 and 65).2 This fact is critically important at this time because only some – not
 all – of those counts involved crack-cocaine offenses. In particular, Count 1 charged Files with
 conspiracy to possess with intent to distribute powder cocaine only. (Doc. 324, PageID.5933.)
 Count 11 charged Files with attempting to possess with intent to distribute powder cocaine only.
 (Id., PageID.5942.) And Count 65 charged Files with possessing with intent to distribute powder
 cocaine only. (Id., PageID.5989.) As noted, Files is currently serving a 30-year term of
 imprisonment on each of these powder-cocaine offenses, just as he is for the other 11 counts of
 conviction involving crack cocaine.
        The reason these facts and circumstances matter is that the relief available to Files varies
 greatly depending on whether the First Step Act authorizes this Court to reduce his “total
 sentence” for all offenses of conviction, or whether it only authorizes sentence reduction for the
 crack-cocaine offenses. If it is the latter, then Files’ request for discretionary reduction of his
 “total sentence of imprisonment” must be denied, as the Court’s statutory discretion would be
 limited to reducing Files’ sentence for the crack-cocaine offenses only, leaving the 30-year
 sentences intact on Counts 1, 11 and 65 in any event. Given the paramount importance of this
 issue to resolution of Files’ motion for sentence reduction, the Court begins the analysis here.




        2
                 The relevant order governing Files’ terms of imprisonment at present is dated
 April 5, 2017, and is styled an Order Regarding Motion for Sentence Reduction Pursuant to 18
 U.S.C. § 3582(c)(2). (Doc. 2398.) In that Order, this Court reduced Files’ previously imposed
 sentence of life imprisonment to 360 months. The April 5 Order took pains to explain that “[t]he
 reduced term of imprisonment applies to each of Counts 1, 2, 9, 11-13, 25-30, and 65, said terms
 to run concurrently.” (Id., PageID.8412.) Accordingly, the record is pellucidly clear that Files’
 current 360-month term of imprisonment runs concurrently for each of those 14 enumerated
 counts of conviction, which include both crack-cocaine offenses and separate powder-cocaine
 offenses.

                                                   -2-
Case 2:97-cr-00099-WS-B Document 2462 Filed 08/05/21 Page 3 of 9                      PageID #: 9455



        As a general proposition, “[t]he law is clear that the district court has no inherent
 authority to modify a sentence; it may do so only when authorized by a statute or rule.” United
 States v. Puentes, 803 F.3d 597, 605-06 (11th Cir. 2015). “When Congress enacted the First Step
 Act of 2018, it granted district courts discretion to reduce the sentences of crack-cocaine
 offenders in accordance with the amended penalties in the Fair Sentencing Act [of 2010].”
 United States v. Jones, 962 F.3d 1290, 1297 (11th Cir. 2020) (emphasis added). Under § 404 of
 the First Step Act, a district court may reduce a sentence for a “covered offense … as if sections
 2 and 3 of the Fair Sentencing Act … were in effect at the time the covered offense was
 committed.” First Step Act § 404(b).3 A “covered offense” is statutorily defined as “a violation
 of a Federal criminal statute, the statutory penalties for which were modified by section 2 or 3 of
 the Fair Sentencing Act … that was committed before August 3, 2010.” Id. § 404(a). Thus,
 “[t]o be eligible for a reduction, the district court must have ‘imposed a sentence’ on the movant
 for a ‘covered offense.’” Jones, 962 F.3d at 1298 (citation omitted). To make the “covered
 offense” determination, “the district court should consider only whether the quantity of crack
 cocaine satisfied the specific drug quantity elements in § 841 – in other words, whether his
 offense involved fifty grams or more of crack cocaine, therefore triggering § 841(b)(1)(A)(iii), or
 between five and fifty grams, therefore triggering § 841(b)(1)(B)(iii). … A ‘covered offense’ is
 therefore one where the offense triggers the higher penalties in § 841(b)(1)(A)(iii) or (B)(iii).”
 United States v. Stevens, 997 F.3d 1307, 1313 (11th Cir. 2021); see also Jones, 962 F.3d at 1300-
 01 (only “crack-cocaine offenses for which sections 841(b)(1)(A)(iii) and (B)(iii) provide the
 penalties” qualify as “covered offenses” under § 404).
        Without question, at least some of the crack-cocaine offenses of which Files was
 convicted qualify as “covered offenses” under the Jones / Stevens framework. And the
 Government acknowledges the possibility that all of Files’ crack-cocaine convictions in this
 matter may meet the definition of “covered offenses” for purposes of First Step Act eligibility.
 (Doc. 2460, PageID.9341 n.3.) Even if we assume that all 11 of Files’ offenses of conviction
 involving crack cocaine and for which he is serving concurrent 30-year prison sentences (Counts
 2, 9, 12-13, 25-30, and 33) are “covered offenses” for First Step Act purposes, it is clear that the

        3
                 “Section 2 of the Fair Sentencing Act raised the quantity of crack cocaine
 necessary to trigger a 10-year mandatory minimum from 50 grams to 280 grams and the quantity
 necessary to trigger a 5-year mandatory minimum from 5 grams to 28 grams.” United States v.
 Stevens, 997 F.3d 1307, 1312 n.2 (11th Cir. 2021).

                                                  -3-
Case 2:97-cr-00099-WS-B Document 2462 Filed 08/05/21 Page 4 of 9                        PageID #: 9456



 three offenses of conviction involving only powder cocaine for which Files is also serving
 concurrent 30-year prison sentences (Counts 1, 11, 65) are not “covered offenses” under § 404(a)
 of the First Step Act. Files does not – and cannot reasonably – argue otherwise. Instead, he
 asserts that nothing in the First Step Act prohibits a district court from reducing a sentence for a
 non-covered offense that relates to a covered offense, such that (in his view) “this Court may
 reduce Mr. Files’ overall sentence.” (Doc. 2459, PageID.9292.)
        The most obvious impediment to Files’ request for a reduction in his “total sentence” or
 “overall sentence” – as opposed to his sentences for “covered offenses” – is the Eleventh
 Circuit’s published decision in United States v. Denson, 963 F.3d 1080 (11th Cir. 2020). The
 Denson court explained that “in ruling on a defendant’s First Step Act motion, the district court
 (1) is permitted to reduce a defendant’s sentence only on a ‘covered offense’ and … (2) is not
 free … to change the defendant’s sentences on counts that are not ‘covered offenses.’” Id. at
 1089. More recently, another Eleventh Circuit panel has considered and squarely rejected a
 defendant’s “come one, come all reading of § 404(b)” that “if any one of a defendant’s
 convictions was for a ‘covered offense,’ then all of his convictions are eligible for resentencing.”
 United States v. Gee, 843 Fed.Appx. 215, 217 (11th Cir. Feb. 8, 2021). The Gee court relied on
 the above-quoted language from Denson to conclude that “Gee’s § 924(c) convictions are not
 ‘covered offenses’ under § 404(b), so that section does not allow him to be resentenced on them”
 in conjunction with the reduction of his sentences for crack-cocaine convictions that could be
 reduced under § 404(b) of the First Step Act. Id. In response to Gee’s argument that the Denson
 language should be discarded as dicta, the Gee panel countered, “It isn’t. It is an alternative
 holding, and in this circuit additional or alternative holdings are not dicta, but instead are as
 binding as solitary holdings.” Id. (citations and internal quotation marks omitted). At any rate,
 Gee hastened to add that “even if that alternative holding of Denson were only dicta, it is
 obviously correct and the only permissible reading of the First Step Act and 18 U.S.C. §
 3582(c)(1)(B), and we would follow it.” Id.4

        4
                 See also United States v. Kirksey, --- Fed.Appx. ----, 2021 WL 2909733, *3 (11th
 Cir. July 12, 2021) (“We’ve made clear that the First Step Act does not authorize a district court
 to conduct a plenary or de novo resentencing in which it reconsiders sentencing guideline
 calculations unaffected by §§ 2 and 3 of the Fair Sentencing Act or to change the defendant’s
 sentences on counts that are not covered offenses.”); United States v. Collins, --- Fed.Appx. ----,
 2021 WL 2530194, *5 (11th Cir. June 21, 2021) (citing Denson for the proposition that a district
 court “is not free to change the defendant’s original guidelines calculations that are unaffected by
 (Continued)
                                                  -4-
Case 2:97-cr-00099-WS-B Document 2462 Filed 08/05/21 Page 5 of 9                       PageID #: 9457



        Although Files struggles mightily to extricate himself from Denson and its progeny, his
 efforts are unavailing. It is beyond reasonable debate that Files’ 30-year sentences for each of
 Counts 1, 11 and 65 are for non-covered offenses. And Denson leaves no room for ambiguity
 that, even where covered offenses exist, § 404(b) of the First Step Act does not authorize
 reduction of sentence for any non-covered offenses. The Eleventh Circuit has repeated this
 fundamental principle numerous times in the 13 months since Denson was decided, and has
 neither suggested nor hinted at limiting or retreating from it. Files’ insistence that the relevant
 passage in Denson is mere dicta that may be ignored by this Court is unpersuasive for the
 reasons set forth in Gee. And as Gee noted, even if the language in question were dicta, “it is
 obviously correct.” Gee, 843 Fed.Appx. at 217. Files’ reliance on contrary authorities from
 other jurisdictions and unpublished district-court authorities from this Circuit that predate
 Denson is misplaced because the Eleventh Circuit has addressed this issue unequivocally
 beginning with Denson. Files’ attempts to massage Jones to find an implicit determination that
 the Eleventh Circuit somehow authorized the district court to resentence defendant Johnson on a
 powder-cocaine conviction as well as a crack-cocaine conviction reads into the decison concepts,
 findings and directives that simply are not there.5

 sections 2 and 3 [of the Fair Sentencing Act]”); United States v. Thompson, 846 Fed.Appx. 816,
 818 (11th Cir. Feb. 17, 2021) (following Denson to conclude that district court properly
 concluded it lacked authority to reduce defendant’s sentence on a non-covered offense, even
 where sentence reductions were being made for that defendant’s covered offenses); United States
 v. Moore, 839 Fed.Appx. 401, 403-04 (11th Cir. Jan. 4, 2021) (remanding under First Step Act
 for resentencing on defendant’s covered offenses, but clarifying that “[o]n remand, the district
 court may not … change the defendant’s sentences on counts that are not covered offenses”
 pursuant to Denson); United States v. Baptiste, 834 Fed.Appx. 547, 550 (11th Cir. Nov. 10, 2020)
 (“Counts 1, 23, 24, and 26 are powder-cocaine offenses. Neither §§ 2 nor 3 of the Fair
 Sentencing Act modified statutory penalties for offenses involving powder cocaine. Therefore,
 Counts 1, 23, 24, and 26 do not constitute ‘covered offenses’ under the First Step Act, and the
 district court properly concluded that it lacked authority to modify the sentences for those
 powder-cocaine counts,” even though Count 3 was unquestionably a covered offense under the
 First Step Act as to which the district court did have discretion to grant a sentence reduction);
 United States v. Smith, 828 Fed.Appx. 523, 525 (11th Cir. Sept. 17, 2020) (“because the sentence
 on Count 6 was unaffected by §§ 2 and 3 of the Fair Sentencing Act and was not a ‘covered
 offense,’ the district court correctly concluded that it could not conduct a plenary resentencing in
 which it reduced the sentence on Count 6”).
        5
               As to Jones, Files’ position is that “[i]f the First Step Act could not have affected
 the punishment for Mr. Johnson’s powder-cocaine offense – that is, if he had to serve 20 years
 no matter what – there would have been little point in deciding whether he was eligible for
 (Continued)
                                                 -5-
Case 2:97-cr-00099-WS-B Document 2462 Filed 08/05/21 Page 6 of 9                       PageID #: 9458



        Insofar as Files would take refuge in United States v. Taylor, 982 F.3d 1295 (11th Cir.
 2020), that case is distinguishable on its face. In Taylor, the defendant was convicted of a single
 controlled substance conspiracy that involved large quantities of both crack cocaine and powder
 cocaine. The only issue on appeal in Taylor was “whether the First Step Act’s definition of a
 ‘covered offense’ covers a multidrug conspiracy offense that includes both a crack-cocaine
 element and another drug-quantity element.” Id. at 1300. Although the Eleventh Circuit
 answered that question in the affirmative, nowhere in Taylor did the appellate court indicate or
 imply that First Step Act eligibility would have existed for any additional offense that involved
 only controlled substances other than crack cocaine, had Taylor been charged with one. Indeed,
 the Taylor panel reasoned only that “[b]y effectively reducing the penalties triggered by the
 crack-cocaine element of Taylor’s offense, the Fair Sentencing Act modified the statutory
 penalties for his offense as a whole. His offense is therefore a ‘covered offense’ as that term is
 defined in § 404 of the First Step Act.” Id. at 1302. By contrast, there is no crack-cocaine
 element to the powder-cocaine offenses charged against Files in Counts 1, 11 and 65; therefore,
 Taylor lends no support to his position here.
        In his quest for reduction in his overall sentence, Files also invokes the sentencing-
 package doctrine. The Eleventh Circuit has explained that “especially in the guidelines era,
 sentencing on multiple counts is an inherently interrelated, interconnected, and holistic process
 which requires a court to craft an overall sentence – the ‘sentence package’ – that reflects the
 guidelines and the relevant § 3553(a) factors.” United States v. Fowler, 749 F.3d 1010, 1015
 (11th Cir. 2014). “The thinking is that when a conviction on one or more of the component
 counts is vacated for good, the district court should be free to reconstruct the sentencing package
 … to ensure that the overall sentence remains consistent with the guidelines, the § 3553(a)
 factors, and the court’s view concerning the proper sentence in light of all the circumstances.”
 Id. The fundamental problem with this line of argument as applied to Files’ case is that, as


 relief.” (Doc. 2459, PageID.9294.) But Jones did not say anything about whether defendant
 Johnson was or was not eligible for a sentence reduction on his powder-cocaine offense. It was
 simply silent on that matter, just as the Eleventh Circuit was silent in this case as to whether Files
 was eligible for sentence reduction on the powder-cocaine offenses found at Counts 1, 11 and 65.
 There was no reason for the appeals court to address that issue because, either way, Files (like
 Johnson) was entitled to have the district court consider whether to reduce his sentence on the
 covered offenses, irrespective of whether he was eligible for reduction of sentence on the non-
 covered offenses or not.

                                                  -6-
Case 2:97-cr-00099-WS-B Document 2462 Filed 08/05/21 Page 7 of 9                      PageID #: 9459



 previously noted, “the district court has no inherent authority to modify a sentence; it may do so
 only when authorized by a statute or rule.” Puentes, 803 F.3d at 605-06; see also Jones, 962
 F.3d at 1297 (district courts “lack[] the inherent authority to modify a term of imprisonment”
 except “to the extent that a statute expressly permits”). Section 404 of the First Step Act
 authorizes sentence modification only for “covered offenses.” Powder-cocaine offenses that lack
 a crack-cocaine element are unquestionably not “covered offenses”; therefore, the First Step Act
 does not authorize this Court to modify the sentences imposed for Counts 1, 11 and 65. There
 being no express statutory permission for this Court to modify Files’ sentences for non-covered
 offenses, the sentencing-package doctrine has no application here because there is no judicial
 authority to do what Files requests. See United States v. Baptiste, 834 Fed.Appx. 547, 550 (11th
 Cir. Nov. 10, 2020) (rejecting defendant’s “sentencing-package doctrine” argument in First Step
 Act context as to non-covered offenses, and concluding that absent express statutory authority,
 “the sentencing-package doctrine is of no use to Baptiste”); United States v. Shuford, 2020 WL
 8106573, *1-2 (N.D. Ala. Dec. 22, 2020) (following Baptiste and United States v. Pubien, 805
 Fed.Appx. 727, 730-31 (11th Cir. Feb. 25, 2020) to reject defendant’s argument that sentencing-
 package doctrine allowed resentencing on both covered offenses involving crack cocaine and
 non-covered offenses involving powder cocaine, because “this court lacks the authority to
 modify the sentence for the powder cocaine offense”).
        For all of the foregoing reasons, Files’ request for reduction in his total sentence of
 imprisonment is DENIED. This Court concludes that it lacks authority to reduce Files’ 30-year
 sentences of imprisonment imposed for the powder-cocaine offenses found at Count 1
 (conspiracy to possess with intent to distribute more than 150 kilograms of powder cocaine),
 Count 11 (attempt to possess with intent to distribute approximately 4 kilograms of powder
 cocaine) and Count 65 (possession with intent to distribute approximately 8 kilograms of powder
 cocaine), all of which are non-covered offenses under § 404 of the First Step Act.
        B. Reduction of Files’ Sentences for Crack-Cocaine Offenses is Appropriate.
        Notwithstanding the determination that this Court is not empowered to grant Files’
 request for a reduction in his total sentence of imprisonment, it remains appropriate to consider
 whether a reduction in sentence on Files’ covered offenses of conviction is warranted here.6


        6
                The Government maintains that the analysis need not reach this step because
 “Files does not ask the Court to reduce his sentences for ‘covered’ offenses on an individualized
 (Continued)
                                                 -7-
Case 2:97-cr-00099-WS-B Document 2462 Filed 08/05/21 Page 8 of 9                        PageID #: 9460



        The Eleventh Circuit indicated that Files is eligible for a sentence reduction under the
 First Step Act as to his covered offenses. To say that he is eligible for relief, however, is not to
 say that he is entitled to relief. After all, even when a court has authority to reduce a sentence
 under § 404, “it [is] not required to do so.” Jones, 962 F.3d at 1304; see also First Step Act §
 404(c) (“Nothing in this section shall be construed to require a court to reduce any sentence
 pursuant to this section.”). “District courts have wide latitude to determine whether and how to
 exercise their discretion in this context. In exercising their discretion, they may consider all the
 relevant factors, including the statutory sentencing factors ….” Jones, 962 F.3d at 1304.
 Recently, the Eleventh Circuit clarified that “the First Step Act does not mandate consideration
 of the statutory sentencing factors set forth in § 3553(a).” Stevens, 997 F.3d at 1316. What is
 required in exercising discretion in this context is that the district court must “make clear that [it]
 had a ‘reasoned basis’ for choosing to reduce or to not reduce a defendant’s sentence under the
 First Step Act.” Id. at 1317 (citations and internal quotation marks omitted). “In doing so, the
 district court may consider the § 3553(a) factors, as well as the probation office’s submissions,
 post-sentence rehabilitation, … or any other relevant facts and circumstances.” Id. at 1318.
        In his supporting Memorandum (doc. 2459), Files has laid out a compelling case for
 reduction of his concurrent sentences on the crack-cocaine offenses. Among the relevant facts
 and circumstances that Files has marshaled in support of his request are the following: (i) Files’
 youthful age (late teens and early 20s) at the time of the offense conduct; (ii) his laudable record
 of rehabilitation and personal growth in prison; (iii) his stated intention to give back to his
 community via education and outreach programs; (iv) the 24 years that Files has already served
 in federal prison for the subject convictions; and (v) the fact that every single one of his co-


 basis and instead asks that his aggregate sentence be reduced.” (Doc. 2460, PageID.9341 n.3.)
 But Files takes pains to clarify that he is requesting any sentencing relief this Court in its
 discretion may be inclined to grant, whether or not it applies to his total sentence. (Doc. 2461,
 PageID.9451 (“if this Court … finds that Mr. Files should receive any type of relief, it should
 exercise its discretion and grant that relief – even if it disagrees with Mr. Files about whether the
 First Step Act permits an across-the-board reduction here”). This approach makes sense. Even
 though this Court has determined that it cannot reduce Files’ 30-year sentences on Counts 1, 11
 and 65, a reduction in his concurrent sentences for the covered offenses may be beneficial to him
 in the event of future changes in the legal landscape. At a minimum, it is a worthwhile and
 important exercise to fix the appropriate sentences (including any reductions) for the 11 covered
 offenses so that Files does not serve any more time in prison for those offenses than he should,
 irrespective of the existence of other, noncovered offenses for which he is serving lengthier
 concurrent sentences.

                                                   -8-
Case 2:97-cr-00099-WS-B Document 2462 Filed 08/05/21 Page 9 of 9                       PageID #: 9461



 conspirators, including those classified as upper-level managers, has already been released from
 prison, most of them at least several years ago. (Doc. 2459, PageID.9278-86.) Many of these
 arguments resonate with the Court. Although the Government correctly highlights the
 seriousness of Files’ offense conduct (both in absolute terms and relative to that of his co-
 defendants), the Court finds that reducing Files’ sentences on the covered offenses (i.e., Counts
 2, 9, 12-13, 25-30, and 33) to time served is an appropriate exercise of its discretion, taking into
 consideration the § 3553(a) factors, the probation office’s submissions, post-sentence
 rehabilitation, the need for his sentence to reflect the seriousness of his offense and provide just
 punishment, and all other relevant facts and circumstances.
        Accordingly, the Court exercises its discretion under § 404 of the First Step Act to reduce
 Files’ term of imprisonment for each of the crack-cocaine offenses of which he was convicted
 (Counts 2, 9, 12-13, 25-30 and 33) to TIME SERVED.
        C. Conclusion.
        For all of the foregoing reasons, Files’ Motion for Reduced Sentence under § 404 of the
 First Step Act (docs. 2408, 2411) is GRANTED in part, and DENIED in part. The Motion is
 GRANTED as to Files’ crack-cocaine offenses (Counts 2, 9, 12-13, 25-30 and 33). In the
 Court’s discretion, Files’ sentence as to each of those counts is reduced to TIME SERVED.
 The Motion is DENIED insofar as Files requests a reduction in his total sentence; thus, the 30-
 year concurrent sentences of imprisonment that Files received for non-covered offenses (Counts
 1, 11 & 65) involving powder cocaine remain unchanged.


        DONE and ORDERED this 5th day of August, 2021.

                                                s/ WILLIAM H. STEELE
                                                UNITED STATES DISTRICT JUDGE




                                                  -9-
